Defendant in error filed a motion to dismiss this appeal for the reason the judge who tried the case below did not sign and settle the case-made, but the purported case-made filed in this court was signed and settled by another judge. Said motion was filed October 3, 1922, and no response has been made to said motion.
Section 5244, Rev. Laws 1910, provides, in substance, that the case-made shall be signed and settled by the judge who tried the case. Section 5245, Rev. Laws 1910, provides when some other judge may sign and settle the case-made.
This court has announced, in substance: In the absence of any showing of the inability of the trial judge to sign and settle case-made, a case-made signed by a judge other than the judge who tried the case is ineffective as a case-made, and confers no jurisdiction upon this court to review any of the proceedings of the trial court. See Brown v. Marks,45 Okla. 711, 146 P. 707; Baber v. Overton, 80 Okla. 128,194 P. 893; Hall v. Phoenix Ins. Co., 82 Okla. 158, 198 P. 999.
The motion to dismiss is sustained, and the appeal dismissed.
JOHNSON, KANE, MILLER, KENNAMER, and NICHOLSON, JJ., concur.